Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, dated August 7, 2007, is between CARRIAGE SERVICES, INC., a
Delaware corporation (the “Company”), and Jay D. Dodds, a resident of Harris
County, Texas (the “Employee”).
     1. Employment Term. The Company hereby continues the employment of the
Employee for a term commencing as of the date first above written and, subject
to earlier termination or extension as provided in Section 7 hereof, continuing
until August 6, 2010 (such term being herein referred to as the “term of this
Agreement”). The term of this Agreement shall automatically be renewed on an
annual basis thereafter, unless terminated by either party upon sixty (60) days’
written notice prior to the end of the term then in effect. The Employee agrees
to accept such employment and to perform the services specified herein, all upon
the terms and conditions hereinafter stated.
     2. Duties. The Employee shall serve the Company and shall report to, and be
subject to the general direction and control of the Chief Executive Officer of
the Company or any other executive officer designated by him. The Employee shall
faithfully, diligently, competently, and to the best of Employee’s ability,
perform the management and administrative duties of Regional Managing Partner
and Regional Vice President of Operations. The Employee shall also serve as
Regional Managing Partner and Regional Vice President of Operations of any
subsidiary of the Company as requested by the Company, and the Employee shall
perform such other duties as are from time to time assigned to him by the Chief
Executive Officer or any other executive officer designated by him as are not
inconsistent with the provisions hereof. The Employee represents and warrants to
the Company that Employee is not subject to any obligation to any third party
that would restrict or interfere with Employee’s ability to perform hereunder.
     3. Extent of Service. The Employee shall devote his full business time and
attention to the business of the Company, and, except as may be specifically
permitted by the Company, shall not be engaged in any other business activity
during the term of this Agreement. The foregoing shall not be construed as
preventing the Employee (i) from making passive investments in other businesses
or enterprises, and (ii) from engaging in other civic, charitable and business
activities, provided, however, that such investments and activities will not
require services on the part of the Employee which would in any way impair the
performance of his duties under this Agreement.
     4. Compensation. During the term of this Agreement, the Company shall pay
the Employee an annual salary of not less than $230,000 per full calendar year
of service completed (“Base Salary”), appropriately prorated for partial months
at the commencement and end of the term of this Agreement. The Employee’s salary
and benefits will be reviewed annually, and any increase therein shall remain in
the sole discretion of the Company, acting through the Compensation Committee of
its Board of Directors if required. The salary set forth herein shall not be
subject to reduction and shall be payable in bi-weekly installments in
accordance with the payroll policies of the Company in effect from time to time
during the term of this Agreement.

 



--------------------------------------------------------------------------------



 



The Company shall have the right to deduct from any payment of all compensation
to the Employee hereunder (x) any federal, state or local taxes required by law
to be withheld with respect to such payments, and (y) any other amounts
specifically authorized to be withheld or deducted by the Employee.
     5. Benefits. In addition to the Base Salary, the Employee shall be entitled
to participate in the following benefits during the term of this Agreement:
     (i) Consideration for an annual performance-based bonus within the sole
discretion of the Company, as may be recommended by the Chief Executive Officer
and approved by the Compensation Committee of the Company’s Board of Directors.
A target bonus will be set by the Company, and approved by the Compensation
Committee of the Company’s Board of Directors, on an annual basis.
     (ii) Eligibility for consideration of Awards of Restricted Stock or other
incentive-based compensation under the terms of the Company’s 2006 Long Term
Incentive Plan or one or more of the Company’s other incentive plans, as the
Chief Executive Officer in his sole discretion may determine and subject to
approval of the Company’s Compensation Committee.
     (iii) Four weeks of paid vacation in each calendar year, subject to the
Company’s personnel policies respecting such matters.
     (iv) Participation in the Company’s group health and hospitalization
program, and inclusion in such other employee benefits, as are available
generally to executive-level employees of the Company.
     (v) Reimbursement for travel, lodging and other out-of-pocket expenses
reasonably incurred by Employee in the exercise of Employee’s duties under this
Agreement which are approved by the Company in advance and are duly
substantiated in accordance with the Company’s policies as to reimbursement. In
order to assure compliance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), such reimbursements shall be made as soon as
practicable, but in no event later than the last day of the calendar year
following the calendar year in which the expense was incurred.
     6. Certain Additional Matters. The Employee agrees that at all times during
the term
of this Agreement and for a period of two years following any cessation of
employment with the
Company:
     (a) The Employee will not knowingly or intentionally do or say any act or
thing which will or may impair, damage or destroy the goodwill and esteem for
the Company held by its suppliers, employees, patrons, customers and others who
may at any time have or have had business relations with the Company.

-2-



--------------------------------------------------------------------------------



 



     (b) The Employee will not knowingly or intentionally do any act or thing
detrimental to the Company or its business.
     Nothing herein shall be construed to prevent the Employee from complying
with any requirements of law or legal process or taking such actions as the
Company may consent to in writing.
     7. Termination.
     (a) Death. If the Employee dies during the term of this Agreement and while
in the employ of the Company, this Agreement shall automatically terminate and
the Company shall have no further obligation to the Employee or his estate
except that the Company shall pay the Employee’s estate (i) that portion of the
Employee’s Base Salary accrued through the date on which the Employee’s death
occurred, (ii) a pro rata amount of the annual bonus described in Section 5(i)
above, based on the number of days the Employee was employed in the year in
comparison to 365, and (iii) all benefits payable under the governing provisions
of any benefit plan or program of the Company. Such payment of Base Salary and
bonus to the Employee’s estate shall be made in the same manner and at the same
times as they would have been paid to the Employee had he not died.
     (b) Disability. If during the term of this Agreement, the Employee shall be
prevented from performing his duties hereunder by reason of disability, and such
disability shall continue for a period of six months, then the Company may
terminate this Agreement at any time after the expiration of such six-month
period. For purposes of this Agreement, the Employee shall be deemed to have
become disabled when the Company, upon the advice of a qualified physician,
shall have determined that the Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. In the event of a
termination pursuant to this paragraph (b), the Company shall be relieved of all
its obligations under this Agreement, except that the Company shall pay to the
Employee (or his estate in the event of his subsequent death), (i) the
Employee’s Base Salary through the date on which such termination shall have
occurred, reduced during such period by the amount of any benefits received
under any disability policy maintained by the Company, (ii) a pro rata amount of
the annual bonus described in Section 5(i) above, based on the number of days
the Employee was employed in the year in comparison to 365, and (iii) all
benefits payable under the governing provisions of any benefit plan or program
of the Company. All such payments to the Employee or his estate shall be made in
the same manner and at the same times as they would have been paid to the
Employee had he not become disabled. No such termination pursuant to this
paragraph (b) will relieve the Employee of his obligations under Sections 6, 8
and 9 hereunder.
     (c) Discharge for Cause. Prior to the end of the term of this Agreement,
the Company may discharge the Employee for Cause and terminate this Agreement.
In such

-3-



--------------------------------------------------------------------------------



 



case this Agreement shall automatically terminate and the Company shall have no
further obligation to the Employee or his estate other than to pay to the
Employee (or his estate in the event of his subsequent death) that portion of
the Employee’s salary accrued through the date of termination.
     For purposes of this Agreement, the Company shall have “Cause” to discharge
the Employee or terminate the Employee’s employment hereunder upon (i) the
Employee’s conviction of any felony or any other crime involving moral
turpitude, (ii) the Employee’s repeated failure or refusal to perform all of his
duties, obligations and agreements herein contained or imposed by law, including
his fiduciary duties, to the reasonable satisfaction of the Chief Executive
Officer of the Company, (iii) the Employee’s commission of acts amounting to
gross negligence or willful misconduct to the detriment of the Company, or
(iv) the Employee’s material breach of any provision of this Agreement or
uniformly applied provisions of the Company’s employee handbook or other
personnel policies, including without limitation, its Code of Business Conduct
and Ethics. Such determination of “Cause” shall be made by the Chief Executive
Officer of the Company.
     Any such termination by virtue of this paragraph (c) shall not prejudice
any remedy that the Company may have at law, in equity, or under this Agreement,
for breach hereof by Employee. No such termination pursuant to this paragraph
(c) will relieve the Employee of his obligations under Sections 6, 8 and 9
hereunder.
     (d) Discharge Without Cause. Prior to the end of the term of this
Agreement, the Company may discharge the Employee without Cause (as defined in
paragraph (c) above) and terminate this Agreement. In such case this Agreement
shall automatically terminate and the Company shall have no further obligation
to the Employee or his estate, except that the Company shall continue to pay to
the Employee (or his estate in the event of his subsequent death), (i) the
Employee’s Base Salary for a period of 18 months following the date of
discharge, (ii) 50% of the annual target bonus described in Section 5(i) above
for the year of termination, and (iii) all benefits payable under the governing
provisions of any benefit plan or program of the Company, In addition, if
following the date of such discharge, the Employee becomes eligible to elect
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) and properly elects such coverage, the Company shall reimburse the
Employee or pay on the Employee’s behalf 100% of applicable medical continuation
premiums for the benefit of the Employee (and his covered dependents as of the
date of his termination, if any) under the Employee’s then-current plan
election, with such coverage to be provided under the closest comparable plan as
offered by the Company from time to time, for so long during the 18-month period
following termination as he remains eligible for and elects COBRA coverage,
except as otherwise provided in paragraph (e) below. All such payments to the
Employee or his estate shall be made in the same manner and at the same times as
they would have been paid to the Employee had he not been discharged. No such
termination pursuant to this paragraph (d) will relieve the Employee of his
obligations under Sections 6, 8 and 9 hereunder.

-4-



--------------------------------------------------------------------------------



 



     (e) Corporate Change. If following a Corporate Change (as defined in the
Company’s 2006 Long-Term Incentive Plan), the Employee voluntarily terminates
his employment for Good Reason (as defined below) or the Employee is discharged
without Cause, in either case within 24 months following the Corporate Change,
then this Agreement shall automatically terminate and the Company shall have no
further obligation to the Employee or his estate, except that the Company shall
pay to the Employee (or his estate in the event of his subsequent death), (i) a
lump sum payment payable following such termination equal to one and one-half
times the Employee’s Base Salary, (ii) 50% of the annual target bonus described
in Section 5(i) above for the year of termination and (iii) all benefits payable
under the governing provisions of any benefit plan or program of the Company, In
addition, if following the date of such resignation or discharge, the Employee
becomes eligible to elect continuation coverage under COBRA and properly elects
such coverage, the Company shall reimburse the Employee or pay on the Employee’s
behalf 100% of applicable medical continuation premiums for the benefit of the
Employee (and his covered dependents as of the date of his termination, if any)
under the Employee’s then-current plan election, with such coverage to be
provided under the closest comparable plan as offered by the Company from time
to time, for so long during the 18-month period following the date of
resignation or discharge as he remains eligible for and elects COBRA coverage.
No such termination pursuant to this paragraph (e) will relieve the Employee of
his obligations under Sections 6 and 9 hereunder.
          “Good Reason” means any of the following actions if taken without the
Employee’s prior written consent: (A) any material breach by the Company to
comply with its obligations under the terms of the Agreement; (B) any material
diminution in the Employee’s responsibilities, authority or duties, (C) a
material diminution in the Employee’s Base Salary; or (D) any material change in
the permanent location at which the Employee performs services for the Company.
The Employee shall give written notice to the Board specifying such actions
within 90 days of the existence of such action and providing a period of 30 days
in which the Company shall be allowed to cure such circumstances.
     (f) Notice. Prior to the end of the term of this Agreement, the Employee
may terminate this Agreement upon ninety (90) days written notice. This
Agreement shall automatically terminate at the end of the notice period, and the
Company shall have no further obligation to the Employee other than to pay to
the Employee that portion of the Employee’s salary accrued through the date of
termination. No such termination pursuant to this paragraph (f) will relieve the
Employee of his obligations under Sections 6, 8 and 9 hereunder.
     8. Restrictive Covenants. The Company has provided and shall provide in the
future to the Employee, confidential and proprietary information as that term is
defined in Section 9 of this Agreement (“Confidential Information”). The
Employee acknowledges that in the course of his employment with the Company as a
member of the Company’s senior management team, he shall be given possession of
and access to Confidential Information of the Company and its affiliates, and
will develop through such employment business systems, methods of doing

-5-



--------------------------------------------------------------------------------



 



business, and contacts within the death care industry, all of which will help to
identify him with the business and goodwill of the Company. Consequently, it is
important that the Company protect its interests in regard to such matters from
unfair competition. In consideration of the Confidential Information that has
been received and that the Company covenants to provide the Employee in the
future, the sufficiency of which is hereby acknowledged by the Employee, the
Employee agrees to enter into the covenants contained in this Agreement. The
parties therefore agree that for so long as the Employee shall remain employed
by the Company and, if the employment of the Employee ceases for any reason
(including voluntary resignation), then for a period of two (2) years
thereafter, the Employee shall not, directly or indirectly:
     (i) alone or for his own account, or as a officer, director, shareholder,
partner, member, trustee, employee, consultant, advisor, agent or any other
capacity of any corporation, partnership, joint venture, trust, or other
business organization or entity, encourage, support, finance, be engaged in,
interested in, or concerned with (x) any of the companies and entities described
on Schedule I hereto, except to the extent that any activities in connection
therewith are confined exclusively outside the continental United States, or
(y) any other business within the death care industry having an office or being
conducted within a radius of fifty (50) miles of any funeral home, cemetery or
other death care business owned or operated by the Company or any of its
subsidiaries at the time of such termination, if the Employee had management
responsibility, either directly or indirectly, over that funeral home, cemetery,
or other death care business at any time during the previous 12 months;
     (ii) induce or assist anyone in inducing in any way any employee of the
Company or any of its subsidiaries to resign or sever or her employment or to
breach an employment contract with the Company or any such subsidiary; or
     (iii) own, manage, advise, encourage, support, finance, operate, join,
control, or participate in the ownership, management, operation, or control of
or be connected in any manner with any business which is or may be in the
funeral, mortuary, crematory, cemetery or burial insurance business or in any
business related thereto (x) as part of any of the companies or entities listed
on Schedule I, or (y) otherwise within a radius of fifty (50) miles of any
funeral home, cemetery or other death care business owned or operated by the
Company or any of its subsidiaries at the time of such termination, if the
Employee had management responsibility, either directly or indirectly, over that
funeral home, cemetery, or other death care business at any time during the
previous 12 months.
     Notwithstanding the foregoing, the above covenants shall not prohibit the
passive ownership of not more than one percent (1%) of the outstanding voting
securities of any entity within the death care industry. The foregoing covenants
shall not be held invalid or unenforceable because of the scope of the territory
or actions subject hereto or restricted hereby, or the period of time within
which such covenants respectively are operative, but the maximum territory, the
action subject to such covenants and the period of time they are enforceable are
subject to any determination by a final judgment of any court which has
jurisdiction over the parties and subject matter.

-6-



--------------------------------------------------------------------------------



 



     Upon termination of employment, whether voluntary or involuntary, the above
covenants shall not prohibit Employee from being employed directly by Aria
Cremation Services, LLC or Homestead Funeral Home, 29515 Belt Line Road, Grand
Prairie, Texas 75052.
     9. Confidential Information; Copyrightable Material. The Employee
acknowledges that in the course of his employment by the Company he shall
receive and access certain trade secrets, management methods, financial and
accounting data (including, but not limited to, reports, studies, analyses,
spreadsheets and other materials and information), operating techniques,
prospective acquisitions, employee lists, training manuals and procedures,
personnel evaluation procedures, and other confidential information and
knowledge concerning the business of the Company and its affiliates (hereinafter
collectively referred to as “Confidential Information”) which the Company
desires to protect. The Employee understands that the Confidential Information
is confidential and he agrees not to reveal the Confidential Information to
anyone outside the Company so long as the confidential or secret nature of the
Confidential Information shall continue, except as required by law or legal
process. The Employee further agrees that he will at no time use the
Confidential Information in competing with the Company. Upon termination of this
Agreement, the Employee shall surrender to the Company all papers, documents,
writings and other property produced by him or coming into his possession by or
through his employment or relating to the Confidential Information and the
Employee agrees that all such materials will at all times remain the property of
the Company. The Employee acknowledges that all materials and other
copyrightable works and subject matter (regardless of whether or not
constituting “Confidential Information”) produced by the Employee within the
scope of his employment (regardless of whether or not denoted as copyrighted
material) shall be deemed “works made for hire” and shall be owned by and
proprietary to the Company and may not be used or reproduced in whole or in part
without the Company’s prior written consent.
     10. Remedies. The parties recognize that the services to be rendered under
this Agreement by the Employee are special, unique, and of extraordinary
character, and that in the event of the breach by the Employee of the covenants
contained in Section 8 or Section 9 hereof, the Company may suffer irreparable
harm as a result. The parties therefore agree that, in the event of any breach
or threatened breach of any of such covenants, the Company shall be entitled to
specific performance or injunctive relief, or both, and may, in addition to and
not in lieu of any claim or proceeding for damages, institute and prosecute
proceedings in any court of competent jurisdiction to enforce through injunctive
relief such covenants. In addition, the Company may, if it so elects, suspend
(if applicable) any payments due under this Agreement pending any such breach
and offset against any future payments the amount of the Company’s damages
arising from any such breach. The Employee agrees to waive and hereby waives any
requirement for the Company to secure any bond in connection with the obtaining
of such injunction or other equitable relief.
     11. Notices. All notices, requests, consents and other communications under
this Agreement shall be in writing and shall be deemed to have been delivered on
the date personally delivered or three business days after the date mailed,
postage prepaid, by certified mail, return receipt requested, or when sent by
electronic means or facsimile and receipt is confirmed, if addressed to the
respective parties as follows:

-7-



--------------------------------------------------------------------------------



 



         
 
  If to the Employee:   Jay D. Dodds
 
      8515 Atascocita Lake Way
 
      Humble, Texas 77346
 
       
 
  If to the Company:   Carriage Services, Inc.
 
      3040 Post Oak Blvd, Suite 300
 
      Houston, Texas 77056
 
      Attn: Chief Executive Officer

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.
     12. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
provision or invalidity, without invalidating the remainder of such provision or
the remaining provisions of this Agreement.
     13. Assignment. This Agreement may not be assigned by the Employee. Neither
the Employee nor his estate shall have any right to commute, encumber or dispose
of any right to receive payments hereunder, it being agreed that such payments
and the right thereto are nonassignable and nontransferable.
     14. Binding Effect. Subject to the provisions of Section 13 of this
Agreement, this Agreement shall be binding upon and inure to the benefit of the
parties hereto, the Employee’s heirs and personal representatives, and the
successors and assigns of the Company.
     15. Captions. The section and paragraph headings in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     16. Complete Agreement. This Agreement represents the entire agreement
between the parties concerning the subject hereof and supersedes all prior
agreements and arrangements between the parties concerning the subject thereof.
     17. Governing Law; Venue. A substantial portion of the Employee’s duties
under this Agreement shall be performed at the Company’s corporate headquarters
in Houston, Texas, and this Agreement has been substantially negotiated and is
being executed and delivered in the State of Texas. This Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of Texas. Any suit, claim or proceeding arising under or in connection with this
Agreement or the employment relationship evidenced hereby must be brought, if at
all, in a state district court in Harris County, Texas or federal district court
in the Southern District of Texas, Houston Division. Each party submits to the
jurisdiction of such courts and agrees not to raise any objection to such
jurisdiction.

-8-



--------------------------------------------------------------------------------



 



     18. Survival. The provisions of Sections 6, 8 and 9 shall survive any
termination of this Agreement or the employment relationship of the Company and
Employee; provided, however, if such termination is the result of Corporate
Change as provided in Section 7(e) hereof, Employee shall not thereafter be
bound by the provisions of Section 8 hereof.
     19. Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     20. Time of Payments. All amounts payable under Sections 7(d) and (e) of
this Agreement shall be paid within 10 days after the Employee’s execution
without revocation of a release in a form satisfactory to the Company and within
the time period prescribed by the Company (which may not be less than 21 days
after the date of termination of employment). If the Employee is a “specified
employee,” as such term is defined in Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”) and determined as
described below in this Section 20, any payments payable as a result of the
Employee’s termination (other than death) shall not be payable before the
earliest of (i) the date that is six months after the Employee’s termination,
(ii) the date of the Employee’s death, or (iii) the date that otherwise complies
with the requirements of Section 409A. This Section 20 shall be applied by
accumulating all payments that otherwise would have been paid within six months
of the Employee’s termination and paying such accumulated amounts at the
earliest date which complies with the requirements of Section 409A. The Employee
shall be a “specified employee” for the twelve-month period beginning on April 1
of a year if the Employee is a “key employee” as defined in Section 416(i) of
the Code (without regard to Section 416(i)(5)) as of December 31 of the
preceding year or using such dates as designated by the Company in accordance
with Section 409A and in a manner that is consistent with respect to all of the
Company’s nonqualified deferred compensation plans. For purposes of determining
the identity of specified employees, the Company may establish procedures as it
deems appropriate in accordance with Section 409A.
     21. Income, Excise or Other Tax Liability. The Company may withhold from
any benefits and payments made pursuant to this Agreement all federal, state,
city and other taxes as may be required pursuant to any law or governmental
regulation or ruling and all other normal employee deductions made with respect
to the Company’s employees generally. Notwithstanding anything in this Agreement
to the contrary, in the event it shall be determined that any payment or
distribution by the Company to the Employee or for his benefit, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, are
hereinafter collectively referred to as the “Excise Tax”), the Company shall pay
to the Employee an additional payment (a “Gross-up Payment” ) in an amount such
that after payment by the Employee of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax imposed
on any Gross-up Payment, the Employee retains an amount of the Gross-up Payment
equal to the Excise Tax imposed upon the Payments. All determinations required
to be made under this Section 21 shall be made by the Company’s

-9-



--------------------------------------------------------------------------------



 



accounting firm (the “Accounting Firm”). The Accounting Firm shall provide
detailed supporting calculations both to the Company and the Employee. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. Absent
manifest error, any determination by the Accounting Firm shall be binding upon
the Company and the Employee.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

            CARRIAGE SERVICES, INC.
      By:   /s/ Melvin C. Payne         MELVIN C. PAYNE, Chief Executive
Officer                      /s/ Jay D. Dodds       Jay D. Dodds         

-10-



--------------------------------------------------------------------------------



 



         

SCHEDULE I
TO
EMPLOYMENT AGREEMENT

1.   The following entities, together with all Affiliates thereof:

Service Corporation International
Alderwoods Group, Inc. Stewart
Enterprises, Inc. Keystone North
America, Inc. Meridian Mortuary
Group, Inc. StoneMor Partners LP
Saber Management LLC
Thomas Pierce & Co.
Legacy Funeral Holdings, LLC
Northstar Memorial Group, LLC

    For purposes of the foregoing, an “Affiliate” of an entity is a person that
directly or indirectly controls, is under the control of or is under common
control with such entity.   2.   Any new entity which may hereafter be
established which acquires any combination of ten or more funeral homes and/or
cemeteries from any of the entities described in 1 above.   3.   Any funeral
home, cemetery or other death care enterprise which is managed by any entity
described in 1 or 2 above.

-11-